Title: From Thomas Jefferson to James Mease, 16 September 1825
From: Jefferson, Thomas
To: Mease, James


Dear Sir
Monticello
Sep. 16. 25.
It is not for me to estimate the importance of the circumstances concerning which your letter of the 8th makes enquiry. they prove even in their minuteness the sacred attachment of our f.c. to the event of which the paper of July 4. 76. was but the Declaration, the genuine effusion of the soul of our country at that time. small things may perhaps, like the relicts of Saints helps to nourish our devotion to this holy bon of our union, and keep it  longer alive and warm in our affections, this effect may give importance to circumstances however small.at the time of writing that instrument I lodged in the house of a mr Graaf, a new brick house 3. stories high of which I rented the 2d floor consisting of a parlour and bed room ready furnished. in that parlour I wrote habitually and in it wrote this paper particularly, so far I state from written proofs in my profession. the following addns are specifns from a memory too much decayed to be relied on with much confidence. the proprietor Graaf was a young man, son of a German & then newly married. I think he was a bricklayer, and that his house was on the S. side of Market street, probably between 7th & 8th or perhaps higher and if not then the only house on that part of the street, I am sure there were few others yet built near it. if there be extant a Directory of that year it will probably lead to a recognition of the identical house, for the name of the owner may be relied on while I may misremember the particular location. I have some idea, but very faint that it was a corner house, but no other recollection throwing any light on the question, or worth communication and therefore will only add the assurance of my great esteem & respect.Th: J.P.S. further reflection leads me to think more strongly that it might be the S.E. corner house of it’s square, fronting Eastwardly.